UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2013(Unaudited) DWS Small Cap Growth Fund Shares Value ($) Common Stocks 97.5% Consumer Discretionary 14.9% Auto Components 1.4% Tenneco, Inc.* Diversified Consumer Services 1.0% Outerwall, Inc.* Hotels, Restaurants & Leisure 4.3% Buffalo Wild Wings, Inc.* (a) Jack in the Box, Inc.* Life Time Fitness, Inc.* (a) Red Robin Gourmet Burgers, Inc.* Household Durables 0.8% Ethan Allen Interiors, Inc. Media 1.4% Cinemark Holdings, Inc. Sinclair Broadcast Group, Inc. "A" Specialty Retail 3.8% ANN, Inc.* Children's Place Retail Stores, Inc.* DSW, Inc. "A" Sears Hometown & Outlet Stores, Inc.* Textiles, Apparel & Luxury Goods 2.2% Carter's, Inc. Deckers Outdoor Corp.* (a) Consumer Staples 6.1% Food & Staples Retailing 2.9% Susser Holdings Corp.* (a) The Fresh Market, Inc.* United Natural Foods, Inc.* Food Products 3.2% Boulder Brands, Inc.* (a) Hain Celestial Group, Inc.* (a) Snyder's-Lance, Inc. Energy 5.6% Energy Equipment & Services 2.7% Dril-Quip, Inc.* Helix Energy Solutions Group, Inc.* (a) Hornbeck Offshore Services, Inc.* Oil, Gas & Consumable Fuels 2.9% Americas Petrogas, Inc.* Oasis Petroleum, Inc.* (a) Rosetta Resources, Inc.* Western Refining, Inc. (a) Financials 7.9% Capital Markets 1.7% Financial Engines, Inc. (a) WisdomTree Investments, Inc.* Commercial Banks 1.4% Banco Latinoamericano de Comercio Exterior SA "E" The Bancorp., Inc.* Tristate Capital Holdings, Inc.* Consumer Finance 3.6% DFC Global Corp.* Encore Capital Group, Inc.* (a) Portfolio Recovery Associates, Inc.* Thrifts & Mortgage Finance 1.2% Ocwen Financial Corp.* Health Care 20.0% Biotechnology 1.8% Anacor Pharmaceuticals, Inc.* (a) Cubist Pharmaceuticals, Inc.* (a) Momenta Pharmaceuticals, Inc.* Health Care Equipment & Supplies 7.5% Analogic Corp. ArthroCare Corp.* CONMED Corp. Derma Sciences, Inc.* HeartWare International, Inc.* Novadaq Technologies, Inc.* NxStage Medical, Inc.* Sunshine Heart, Inc.* Thoratec Corp.* Health Care Providers & Services 4.6% Catamaran Corp.* Centene Corp.* ExamWorks Group, Inc.* Team Health Holdings, Inc.* Universal American Corp. Health Care Technology 0.9% athenahealth, Inc.* Life Sciences Tools & Services 0.6% Furiex Pharmaceuticals, Inc.* Pharmaceuticals 4.6% DepoMed, Inc.* Endocyte, Inc.* (a) Flamel Technologies SA (ADR)* Hi-Tech Pharmacal Co., Inc. Pacira Pharmaceuticals, Inc.* Industrials 15.5% Commercial Services & Supplies 1.5% Interface, Inc. Team, Inc.* Electrical Equipment 1.9% General Cable Corp. Thermon Group Holdings, Inc.* Machinery 5.7% Altra Holdings, Inc. Blount International, Inc.* Chart Industries, Inc.* (a) Manitex International, Inc.* WABCO Holdings, Inc.* Professional Services 2.4% TrueBlue, Inc.* WageWorks, Inc.* Road & Rail 2.2% Roadrunner Transportation Systems, Inc.* Swift Transportation Co.* (a) Trading Companies & Distributors 1.8% Applied Industrial Technologies, Inc. United Rentals, Inc.* (a) Information Technology 22.8% Communications Equipment 1.3% Ciena Corp.* Finisar Corp.* (a) Electronic Equipment, Instruments & Components 1.9% Cognex Corp. IPG Photonics Corp. (a) Internet Software & Services 1.5% CoStar Group, Inc.* IT Services 4.0% Cardtronics, Inc.* InterXion Holding NV* MAXIMUS, Inc. Virtusa Corp.* Semiconductors & Semiconductor Equipment 3.6% Cavium, Inc.* (a) ON Semiconductor Corp.* Photronics, Inc.* RF Micro Devices, Inc.* Semtech Corp.* Software 10.5% Aspen Technology, Inc.* Bottomline Technologies de, Inc.* Cadence Design Systems, Inc.* (a) CommVault Systems, Inc.* Concur Technologies, Inc.* (a) NQ Mobile, Inc. (ADR)* (a) PTC, Inc.* QLIK Technologies, Inc.* (a) TiVo, Inc.* Tyler Technologies, Inc.* Ultimate Software Group, Inc.* (a) Materials 3.9% Chemicals 0.5% Minerals Technologies, Inc. Construction Materials 1.1% Eagle Materials, Inc. Metals & Mining 1.8% Detour Gold Corp.* Haynes International, Inc. U.S. Silica Holdings, Inc. (a) Paper & Forest Products 0.5% Schweitzer-Mauduit International, Inc. Telecommunication Services 0.8% Diversified Telecommunication Services inContact, Inc.* Total Common Stocks (Cost $78,103,401) Exchange-Traded Fund 0.6% SPDR S&P Biotech (a) (Cost $539,004) Securities Lending Collateral 21.6% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $20,749,760) Cash Equivalents 4.5% Central Cash Management Fund, 0.07% (b) (Cost $4,270,579) % of Net Assets Value ($) Total Investment Portfolio (Cost $103,662,744) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $104,120,283.At June 30, 2013, net unrealized appreciation for all securities based on tax cost was $15,335,338.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $17,943,829 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,608,491. (a) All or a portion of these securities were on loan. In addition, included in other assets and liabilities, net is a pending sale, that is also on loan. The value of securities loaned at June 30, 2013 amounted to $19,797,602 which is 20.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
